       Case 2:18-cr-00061-JAM Document 91 Filed 07/20/20 Page 1 of 7

1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,             No.    2:18-cr-00061 JAM
11                    Plaintiff,
12           v.                            ORDER DENYING DEFENDANT’S MOTION
                                           TO REDUCE SENTENCE
13   ANDRE RAMON WASHINGTON,
14                    Defendant.
15

16        Andre Ramon Washington, a prisoner serving his sentence at

17   Federal Correctional Institution, Lompoc (FCI Lompoc), filed a

18   pro se motion for compassionate release under 18 U.S.C.

19   § 3582(c)(1)(A).      Mot. for Compassionate Release (“Mot.”), ECF

20   No. 79.      Washington has contracted and recovered from COVID-19

21   once.     Id.; Opp’n at 1, ECF No. 81.      He argues his health

22   conditions nonetheless make him likely to become infected again

23   and suffer life-threatening symptoms.         Mot at 3-4.   Given the

24   COVID-19 outbreak at FCI Lompoc, Washington requests the Court

25   allow him to serve the remainder of his sentence in home

26   confinement.      Id. at 4.   The Government opposes the request,

27   arguing Washington failed to exhaust his administrative remedies

28   and that Washington remains a danger to the public.          Opp’n at 13,
                                           1
       Case 2:18-cr-00061-JAM Document 91 Filed 07/20/20 Page 2 of 7

1    18-20.

2         In response to the Government’s opposition, Washington

3    requested appointment of counsel, ECF No. 88.            The Court

4    contacted the Office of the Federal Defender.            David Harshaw, an

5    attorney with the Federal Defender’s Capital Habeas Unit then

6    contacted Washington.     At Washington’s request, Harshaw filed

7    three exhibits in support of Washington’s reply brief.               See

8    Exhibits to Reply, ECF No. 89.       Washington, however, elected to

9    file his own brief.     Reply, ECF No. 90.        Having carefully

10   considered the parties’ arguments, the Court denies Washington’s

11   motion for compassionate release.         The Court also denies

12   Washington’s motion for appointment of counsel as moot.

13

14                               I.   BACKGROUND

15        In 2019, Washington pled guilty to one count of possession

16   with intent to distribute at least 50 grams of methamphetamine

17   (actual), in violation of 21 U.S.C. § 841(a)(1).               See Plea

18   Agreement, ECF No. 39.     The Court sentenced Washington to a 120-

19   month term of imprisonment, followed by 60 months of supervised

20   release.   See Oct. 22, 2019 Mins., ECF No. 63.              Washington’s
21   expected release date is September 21, 2026.            See Andre Ramon

22   Washington, BOP Inmate Locator, https://www.bop.gov/inmateloc/

23   (last accessed July 10, 2020).

24        Over the past several months, the novel coronavirus known as

25   COVID-19 has made its way into and throughout the federal

26   prisons.    As of July 13, 2020, over 8,000 federal inmates across
27   the country have tested positively for COVID-19; 94 have died.

28   See COVID-19 Coronavirus, FEDERAL BUREAU     OF   PRISONS,
                                           2
       Case 2:18-cr-00061-JAM Document 91 Filed 07/20/20 Page 3 of 7

1    http://www.bop.gov/coronavirus (last accessed July 10, 2020).

2    CDC research reveals that individuals “of any age” with type 2

3    diabetes and high blood pressure are among those at a high risk

4    for contracting COVID-19 and suffering complications.             See

5    Coronavirus Disease 2019 (COVID-19), CENTER      FOR   DISEASE CONTROL,

6    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

7    precautions/groups-at-higher-risk.html (last accessed July 10,

8    2020).    Washington suffers from both health conditions, along

9    with high cholesterol and arthritis.         See PSR ¶ 62, ECF No. 57.

10

11                               II.    OPINION

12        A.    Legal Standard

13        Generally, a court may “not modify a term of imprisonment

14   once it has been imposed.”      18 U.S.C. § 3582(c); Dillon v.

15   United States, 560 U.S. 817, 824-25 (2010).         However, the First

16   Step Act (FSA) amended 18 U.S.C. Section 3582 to grant federal

17   courts sentence-modification authority in specific

18   circumstances.    18 U.S.C. § 3582(c)(1)(A).       A district court may

19   modify the term of imprisonment if (1) the modification would

20   not undermine the sentencing factors set forth in Section
21   3553(a), and (2) “extraordinary and compelling reasons warrant

22   such a reduction.”     18 U.S.C. § 3582(c)(1)(A)(i).         The defendant

23   bears the initial burden of putting forth evidence that

24   establishes an entitlement to a sentence reduction.            United

25   States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998).

26        B.    Analysis
27              1.    Exhaustion Requirement

28        Before deciding whether extraordinary and compelling
                                           3
       Case 2:18-cr-00061-JAM Document 91 Filed 07/20/20 Page 4 of 7

1    circumstances exist, a court must determine whether a federal

2    inmate requesting relief has exhausted his administrative

3    remedies.   See 18 U.S.C. § 3582(c).        To satisfy this exhaustion

4    requirement, a defendant must submit a request for release with

5    the BOP and, then, either: (1) administratively appeal an

6    adverse result or (2) wait for thirty (30) days to pass.                Id.

7    Only then may a defendant, or the Director of the BOP, file a

8    motion for modification.      18 U.S.C. § 3582(c)(1)(A).

9         The government argues Washington failed to exhaust his

10   administrative remedies because the BOP lacks any record of

11   Washington’s request for release.         Opp’n at 13.   In response,

12   Washington produced a copy of his request, Ex. A to Reply, ECF

13   No. 89-1, leaving the Court to—once again—question the

14   reliability of BOP’s recordkeeping.         See also United States v.

15   Richardson, No. 2:17-cr-00048-JAM, 2020 WL 3402410, at *2 (E.D.

16   Cal. June 16, 2020); United States v. Levario, No. 2:12-cr-

17   00399-JAM, 2020 WL 3256918, at *2 (E.D. Cal. June 16, 2020).

18        The Court finds Washington submitted the necessary request

19   for release to the warden on April 15, 2020.          Washington then

20   waited 30 days before filing this motion.           He therefore
21   satisfied section 3582(c)’s exhaustion requirement.

22               2.   Extraordinary and Compelling Circumstance

23        Upon satisfying the exhaustion requirement, a defendant

24   must demonstrate that “extraordinary and compelling reasons

25   warrant” a reduction.     18 U.S.C. § 3582(c)(1)(A)(i).           The

26   reduction must be “consistent with applicable policy statements
27   issued by the Sentencing Commission.”         Id.   Other than

28   clarifying that “[r]ehabilitation of the defendant alone” is
                                           4
       Case 2:18-cr-00061-JAM Document 91 Filed 07/20/20 Page 5 of 7

1    insufficient, 28 U.S.C. § 994(t), Congress has largely left

2    “extraordinary and compelling reasons” undefined.          Instead, it

3    delegated that task to the Sentencing Commission.          Id.    Before

4    Congress passed the FSA, the Commission concluded “extraordinary

5    and compelling reasons” must fall into one of four categories:

6    (1) the medical condition of the defendant, (2) the age of the

7    defendant, (3) family circumstances, and (4) “other.”             U.S.S.G.

8    § 1B1.13.

9         A defendant’s medical condition may be sufficiently

10   “extraordinary and compelling” if the defendant is suffering

11   from “a serious physical or medical condition,” “a serious

12   functional or cognitive impairment,” or is “experiencing

13   deteriorating physical or mental health because of the aging

14   process,” which “substantially diminishes the ability of the

15   defendant to provide self-care within the environment of a

16   correctional facility and from which he or she is not expected

17   to recover.” See U.S.S.G § 1B1.13(1)(A) & cmt. 1.          Washington

18   has formal diagnoses for type 2 diabetes, high blood pressure,

19   high cholesterol, and arthritis.          PSR ¶ 62.   He also reports

20   suffering from asthma.     Mot. at 3.
21        The Government concedes that, at minimum, Washington’s

22   diabetes “is a serious, chronic health condition that is

23   potentially qualifying under the policy statement in light of

24   the risk of infection of COVID-19.”         Opp’n at 17.   This Court

25   goes a step further, finding that Washington’s health

26   conditions—particularly within the context of FCI Lompoc—present
27   extraordinary and compelling reasons for modifying his sentence.

28   See United States v. Head, No. 2:08-cr-00093, 2020 WL 3180149,
                                           5
       Case 2:18-cr-00061-JAM Document 91 Filed 07/20/20 Page 6 of 7

1    at *5 (collecting cases that detail the conditions at FCI

2    Lompoc).   In doing so, the Court agrees with Washington that his

3    prior run-in with, and recovery from, COVID-19 does not

4    extinguish the threat of future infection.         See Mot. at 3-4;

5    Reply at 3.    To the contrary, “[a]t least one inmate officially

6    list[ed] by the BOP as having ‘recovered’ from COVID-19 died

7    soon thereafter.”    Reply at 3 (citing B. Wolford, Inmate who

8    ‘recovered’ from coronavirus dies in California prison,

9    officials say, THE SACRAMENTO BEE, available at

10   https://www.sacbee.com/news/coronavirus/article243076476.html).

11        The Court nonetheless denies Washington’s motion because

12   releasing Washington to home confinement would not be

13   “consistent with applicable policy statements issued by the

14   Sentencing Commission.”     18 U.S.C. § 3582(c)(1)(A)(i).         The

15   relevant policy statement proscribes sentence modification if

16   the Court finds a defendant remains “a danger to the safety of

17   any other person or to the community.”        U.S.S.G. § 1B1.13, cmt.

18   4; see also United States v. Gotti, 433 F. Supp. 3d 613, 620

19   (S.D.N.Y. 2020) (denying motion for compassionate release

20   because the defendant remained a danger to the community).              As
21   the Government argues, this Court convicted Washington of an

22   offense that carries a statutory presumption of dangerousness.

23   18 U.S.C. § 3142(e)(3)(A).      The circumstances surrounding

24   Washington’s conviction only bolster that presumption.            See

25   Opp’n at 19.    Prior to his arrest, Washington distributed

26   “pounds of cocaine and crystal methamphetamine.”          PSR ¶ 5.
27   Washington kept large quantities of drugs at his residence,

28   “convert[ing] the cocaine into crack cocaine in his kitchen.”
                                           6
       Case 2:18-cr-00061-JAM Document 91 Filed 07/20/20 Page 7 of 7

1    Id.   He stored the drugs throughout the house, including in his

2    17-year-old son’s bedroom.      PSR ¶ 9.    Worse still, Washington

3    stored firearms and ammunition throughout the home.          Id.

4          Washington’s recidivist tendencies and prior gang

5    affiliation only magnify the potential dangers of early release.

6    See PSR ¶¶ 36-41, 61.     As does the reality that Washington has

7    served less than a quarter of his 120-month sentence.

8          The Court cannot ignore the potential danger Washington

9    would pose to the community if released into home confinement at

10   this point. His motion must be denied.

11

12                               III.    ORDER

13         For the reasons set forth above, the Court DENIES

14   Washington’s motion for compassionate release.          The Court also

15   DENIES Washington’s motion for appointment of counsel as MOOT.

16         IT IS SO ORDERED.

17   Dated:   July 17, 2020

18

19

20
21

22

23

24

25

26
27

28
                                           7
